                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                     CENTRAL DIVISION at LEXINGTON

 STEVEN MICHAEL SCHWAB,                 )
                                        )
        Plaintiff,                      )         Civil Case No.
                                        )         5:21-cv-18-JMH
 v.                                     )
                                        )
 UNITED STATES OF AMERICA,              )       MEMORANDUM OPINION
                                        )            AND ORDER
        Defendant.                      )

                                       ***

       This matter is before the Court on the Plaintiff’s Motion for

Extension of Time to Serve Defendant via United States Attorney

for the Eastern District of Kentucky [DE 6]. Because Plaintiff

Steven Michael Schwab has failed to serve Defendant United States

Attorney for the Eastern District of Kentucky within 90 days after

filing his Complaint and has not provided adequate justification

for that failure, the Court will deny his motion for an extension

and dismiss this case without prejudice.

                               I. BACKGROUND.

       Rule 4(i) provides that when, as here, a party of the United

States is a defendant, a party must serve a copy of the summons

and of the complaint on both the United States Attorney for the

district where the action is brought, as well as on the Attorney

General of the United States. Fed. R. Civ. P. 4(i). And, under

Rule 4(m), if a defendant is not served within 90 days after filing

of    the   complaint,   the   Court   must   dismiss   the   action   without
prejudice or order that service be made within a specified time,

unless the plaintiff shows good cause why it failed to serve a

defendant. Fed. R. Civ. P. 4(m). If the plaintiff shows good cause,

the Court must extend the time for service for an appropriate

period. Id.

      Plaintiff brought this action under the Federal Tort Claims

Act (“FTCA”), alleging medical malpractice at the VA Medical Center

in   Lexington,   Kentucky.    [See    DE    1].   Plaintiff    submitted   an

administrative tort claim with the U.S. Department of Veterans

Affairs (“VA”), which was received by that agency on May 18, 2020.

[See DE 1-2]. Plaintiff filed his Complaint in this Court on

January 15, 2021, after more than six months had passed from the

date of filing his administrative complaint with the VA and without

receiving a response. [DE 1 at 5]. Then, on April 14, 2021, the VA

formally denied Plaintiff’s administrative claim, and Plaintiff

received notice of that denial on April 19, 2021. [See DE 6-1].

      On April 20, 2021, five days after Rule 4(m)’s time limit

expired, Plaintiff filed a Motion for Extension of Time, [DE 6],

seeking a 60-day extension of time to serve the United States

Attorney for the Eastern District of Kentucky. [Id. at 1]. While

Plaintiff   served   process   on     the   Office   of   the   United   States

Attorney General and the Office of General Counsel, Plaintiff

admits to having failed to serve the United States Attorney for

the Eastern District of Kentucky within the 90-day period. [Id. at

                                       2
2]. Plaintiff explains that he intended to serve in person the

United States Attorney for the Eastern District of Kentucky, but

he was informed by United States Attorney’s office that it was not

accepting in-person service due to the COVID-19 pandemic. [Id.].

Plaintiff states that he “believes [he] attempted service on the

Office of the Unites States Attorney for the Eastern District of

Kentucky via certified mail instead.” [Id.]. However, Plaintiff

admits that “in all honesty, Plaintiff does not have a tracking

number and cannot produce any record or proof showing said service

was attempted or successful[.]” [Id.]. As such, Plaintiff “assumes

that service was not successfully completed on the Office of the

United States Attorney[.]” [Id.].

                         II. DISCUSSION.

     Rule 4(m) requires a two-part analysis. Stewart v. Tenn.

Valley Auth., 238 F.3d 424 (Table), 2000 WL 1785749, at *1, (6th

Cir. Nov. 21, 2000). First, if the plaintiff shows good cause for

its failure to effectuate service, Rule 4(m) requires the Court to

grant an appropriate extension. Id. Second, if the plaintiff has

not shown good cause, the Court must either (1) dismiss the action

without prejudice or (2) order that service be effectuated within

a specified time. Id. “In other words, the court has discretion to

permit late service even absent a showing of good cause.” Id.

(citing Henderson v. United States, 517 U.S. 654, 662 (1996)).



                                3
     a. Good Cause

     Plaintiff bears the burden of demonstrating good cause, and

such a showing “necessitates a demonstration of why service was

not made within the time constraints” of Rule 4(m). Habib v.

General Motors Corp., 15 F.3d 72, 73 (6th Cir. 1994) (citing

Moncrief v. Stone, 961 F.2d 595, 597 (6th Cir. 1992)). Good cause

in this context requires at least excusable neglect. Stewart, 2000

WL 1785749, at *1. Excusable neglect is a strict standard that is

met only in extraordinary cases. Nicholson v. City of Warren, 467

F.3d 525, 526 (6th Cir. 2006); see also Nafziger v. McDermott Int’l

Inc., 467 F.3d 514, 522 (6th Cir. 2006) (stating five factors to

consider in determining whether excusable neglect has been shown).

     The Court cannot find good cause here. Plaintiff does not

cite to either the good cause or excusable neglect standards.

Instead, Plaintiff merely offers that, once he was informed that

the defendant was not accepting in-person service because of the

COVID-19 pandemic, he “believes [he] attempted service . . . via

certified mail instead.” [De 6 at 2]. But Plaintiff admits that he

has no proof of ever having done so. [Id.]. This explanation simply

does not demonstrate the extraordinary circumstances necessary to

warrant a finding of good cause. See Friedman v. Estate of Presser,

929 F.2d 1151, 1157 (6th Cir. 1991) (“Counsel’s inadvertent failure

or half-hearted efforts to serve a defendant within the statutory

period does not constitute good cause.”). And, more concerningly,

                                4
Plaintiff does not offer any explanation for his apparent failure

at any point during the 90-day period to follow up on his attempted

service via certified mail or otherwise inquire into why service

was unsuccessful. Accordingly, Plaintiff has not shown good cause.

     b. Discretionary Factors

     The Court must still determine whether, in its discretion, it

should extend the time to effectuate service absent a showing of

good cause. See Stewart, 2000 WL 1785749, at *1. Courts in this

Circuit have outlined several factors to consider in determining

whether to grant such an extension, including:

     whether the claims would be barred by the statute of
     limitations if dismissed; whether the defendant had
     notice so that he is not unfairly surprised by the suit;
     whether an extension would serve the policy of resolving
     disputes on their merits; the length of time requested;
     and whether the plaintiff made a good faith effort to
     timely serve process.

Charles v. Lee Cty., Ky., No. 5:19-cv-579-DCR, 2020 WL 1906890, at

*2 (E.D. Ky. Apr. 17, 2020) (citing Burnett v. Martin, 6:06-cv-

482-DCR, 2007 WL 2156514, at *2-3 (E.D. Ky. July 24, 2007)).

     First, Plaintiff’s motion makes clear that the statute of

limitations would not bar any refiled claim in this case, so this

factor weighs against granting an extension. [See DE 6 at 1].

Because the VA formally denied Plaintiff’s administrative claim on

April 14, 2021, by Plaintiff’s own calculation, the statute of

limitations on Plaintiff’s claim does not run until on or about

October 14, 2021. [See DE 6 at 1]; see also Jackson v. United

                                5
States, 751 F.3d 712, 716 (6th Cir. 2014) (“[A] claimant may sue

the United States pursuant to the FTCA six months after presenting

a claim to an agency . . . . A claimant may no longer sue the

United States six months after the time that an agency mails a

denial letter.” (citing 28 U.S.C. § 2401(b))).

     Second, it is not clear to the Court whether the United States

had any notice of Plaintiff’s suit, and Plaintiff has not suggested

that the United States had such notice. Because the Plaintiff has

the burden of demonstrating that additional time is warranted,

this factor also weighs against granting an extension.

     The third and fourth factors weigh in favor of granting an

extension.    As   Plaintiff   contends   in    his   motion,   granting    an

extension    would   save   Plaintiff   the    trouble   of   re-filing    his

Complaint, [DE 6 at 2], and would promote the goal of resolving

this dispute on the merits. Moreover, Plaintiff has requested 60

days to effectuate service on the defendant, [id.] which the Court

finds to be a reasonable period of time to effectuate service.

     But the final factor, whether Plaintiff has made a good faith

effort to timely serve process, weighs heavily against granting an

extension. Plaintiff cannot state with certainty whether he even

attempted to serve the United States Attorney for the Eastern

District at all during the 90-day period mandated by Rule 4(m).

Instead, he simply states that, after learning the Defendant would

not accept in-person service, he “believes [he] attempted service

                                    6
. . . via certified mail instead[,]” but he cannot produce a

tracking number or any other proof showing that he did so. [DE 6

at 2]. And absent from the Plaintiff’s motion is any explanation

for why the Plaintiff utterly failed to ensure that any service

via certified mail, if attempted at all, was not completed. As

such, the Court is not confident that the Plaintiff made any effort

to serve this defendant.

     On balance, the Court finds that the factors weigh against

granting a discretionary extension of time for Plaintiff to serve

the United States Attorney for the Eastern District of Kentucky.

So the Court will deny the Plaintiff’s motion seeking an extension

of time to serve the United States Attorney for the Eastern

District   of   Kentucky   and   will   dismiss   this   action   without

prejudice, pursuant to Rule 4(m).

     Accordingly, IT IS ORDERED as follows:

     (1) The Plaintiff’s Motion for Extension of Time to Serve

Defendant via United States Attorney for the Eastern District of

Kentucky [DE 6] is DENIED; and

     (2) This matter is DISMISSED, without prejudice, and STRICKEN

from the Court’s active docket.

     This the 12th day of May, 2021.




                                    7
